DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Daoura 20210256833 in view of Nykanen 20020173317.

As to claim 1, Daoura discloses a wearable terminal [10 and/or 30] comprising (see par. 0018): 
a short-distance radio communicator [Bluetooth Radio 680] normally performing short-distance radio communication with another wearable terminal (see par. 0085-0091); 
a location information report request receiver receiving a location information report request requesting reporting of location information of the local terminal (see par. 0019, 0179, 0196, 0200); 
a location information acquisition unit [GPS: 688], when the location information report request is received, acquiring location information of the local terminal (see par. 0023, 0109, 0185, 0198); and 
a long-distance radio communicator [Cellular radio: 682-683], when the location information is acquired, transmitting the location information to a destination by the location information report request by long-distance radio communication (can be by either short and/or long radio communicator see par. 0019, 0174, 0177). Daoura does not explicitly recite a destination specified by the location information report request; however, the location is communicated to the right destination and there is no detail of additional communications. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention that Daoura’s destination is specified by the location information report since there is no additional communications and the location information report reach the requesting device; thereby showing the location information on the right device. Daoura also does not explicitly recite only when the location request is received. In an analogous art, Nykanen discloses only when the location information report request is received, acquiring location information of the local terminal (see par. 0052). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to receive the location information only when requested for the simple purpose of saving communication resources.
Regarding claims 9-10, they are the corresponding method and storage medium of device claim 1. Therefore, claims 9-10 are rejected for the same reasons as shown above.

Claims 2-8 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Daoura in view Nykanen and further in view of Crouthamel 20190380311.

As to claims 2-4, Daoura discloses the wearable terminal according to claim 1, performing short-distance radio communication with one or more of the other wearable terminals (see par. 0155, 0202). Daoura does not disclose generating a wearable terminal list. In an analogous art, Crouthamel discloses further comprising a wearable terminal list generator generating a wearable terminal list listing one or more of the other wearable terminals with which the short-distance radio communication can be performed [database 130 and tag 102 include a list/record of tag/devices in communication] (see par. 0069, 0160); further comprising a departed terminal detector, when a wearable terminal with which the short-distance radio communication cannot be performed out of one or more wearable terminals listed in the wearable terminal list exists, detecting the wearable terminal as a departed terminal (see par. 0102); further comprising a location information report request generator for generating the location information report request to the departed terminal (see par. 0102). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of easy tracking of assets.

As to claims 5-6 and 11-12, Daoura discloses a group management system comprising: a plurality of the wearable terminals [10 and/or 30] according to claim 1 (see par. 0018); and a management terminal [30] configured to manage a location of the wearable terminal a second long-distance radio communicator transmitting the location information report request to the departed terminal and receiving the location information transmitted from the terminal {each terminal has its own transmitters] (see par. 0019, 0174, 0177). Daoura does not disclose generating a wearable terminal list. In an analogous art, Crouthamel discloses wherein the management terminal includes: a second departed terminal detector detecting the wearable terminal that cannot perform short-distance radio with the other wearable terminals as a departed terminal; a location information report request generator generating a location information report request to the departed terminal (see par. 0102); and a second long-distance radio communicator transmitting the location information report request to the departed terminal and receiving the location information transmitted from the departed terminal (see par. 0102). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of easy tracking of assets.

As to claims 7-8 and 13-19, Daoura discloses the group management system according to claim 5, wherein the management terminal includes second short-distance radio communicator performing short-distance radio communication with the wearable terminal (see par. 0085-0091), wherein the management terminal is selected out of the wearable terminals (see par. 0033, 0162, 0229).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647